Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4-24 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    296
    555
    media_image1.png
    Greyscale

in the reply filed on January 13, 2021 is acknowledged.





Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on January 16, 2020, September 2, 2020 and January 13, 2021.  The submissions are in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 17 and 22 are objected to because of the following informalities:  in claims 17 and 22, a space is needed before “Cs2CO3” in each claim.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 13 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12, and claims dependent thereon, are confusing and therefore, indefinite because claim 12 is directed to a process for preparing a compound other than a compound of formula (G) as claimed in clam 4.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13 and 18-24 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
	Claim 12, and claims dependent therefrom, fail to further limit claim 4 because claim 12 is directed to a process for preparing a different compound other than that which is recited in claim 4.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4-13, 15-22 and 24 are rejected under 
35 U.S.C. 103 as being unpatentable over Bacon et al. {WO 2013/075029 A1}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a process for preparing a compound of formula (G),

    PNG
    media_image2.png
    117
    307
    media_image2.png
    Greyscale

{wherein PG=an amine protecting group; and Y=a halo}

by contacting a compound of formula (I),

    PNG
    media_image3.png
    105
    278
    media_image3.png
    Greyscale

{X=a halo; and Y=a halo},
with a compound of formula (J),

    PNG
    media_image4.png
    117
    202
    media_image4.png
    Greyscale
.
Bacon et al. teach the process in Example PY-4 (page 211),

    PNG
    media_image5.png
    435
    855
    media_image5.png
    Greyscale
.

    PNG
    media_image6.png
    440
    961
    media_image6.png
    Greyscale
.


    PNG
    media_image7.png
    271
    617
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    235
    768
    media_image8.png
    Greyscale
.


    PNG
    media_image9.png
    266
    956
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    273
    952
    media_image10.png
    Greyscale

	Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the process taught by Bacon et al. under Example PY-4 and the instant claimed process in instant claim 4 is that an analogous reactant is used to prepare a product which is analogous to the compounds of instant formula (G).  The use of analogous reactants in a known process is prima facie obvious.  In re Durden, 226 USPQ 359 (Fed. Cir. 1985).  However, Bacon et al. teach that the synthesis exemplified in Example PY can be used to prepare a variety of compounds.  Bacon et al. (Example OF on page 140) teach that a compound of instant formula (G), 

    PNG
    media_image11.png
    244
    452
    media_image11.png
    Greyscale
,
can be prepared by the reaction,

    PNG
    media_image12.png
    245
    711
    media_image12.png
    Greyscale
,
followed by bromination.
	
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
It would have been obvious for a person of ordinary skill in the anti-viral art, before the effective filing date of the instant claimed invention, to utilize the processes as taught in Bacon et al. to prepare compounds of instant formula (G) and compounds of instant formula (B).  Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process.  All of the reactants, intermediates and compounds produced in the instant claimed processes are well known to one skilled in the anti-viral art before the effective filing date of the instant application.  As shown above, Bacon et al. disclose compounds of instant formula (G), instant formula (I), instant formula (J), instant formula (H) and instant formula (B).  In looking at the instant In re Ochiai, 37 USPQ2d 1127 (Fed. Cir. 1995), the claimed process would have been suggested to one skilled in the art.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 8, 2021
Book XXVI, page 119